Woodward, J.
The objection to the indictment taken by the demurrer, is based upon section 2952 of the Code, and is supported by section 11 of article 1 of the constitution, adopted in August, 1857, which ordains that all offenses less than felony, and in which the punishment does not exceed a fine of one hundred dollars, or imprisonment for thirty days, should be tried summarily before a justice of the peace, on information, without indictment, or the intervention of a grand jury. This offense is alleged to have been committed subsequently to the adoption of the constitution.
In the case of The State v. Walters, 5 Iowa, 507, it was held that offenses of this nature, and under the act above mentioned, came within this provision of the constitution ; and that they are cognizable, originally, only by a justice of the peace, and not by a grand jury. Eor this reason, we are constrained to hold that the court erred in overruling the demurrer, as is alleged in the assignment of errors. The State v. Koehler, 6 Iowa, 398.
The judgment of the district court is reversed, and the defendant is discharged.